Exhibit 10.2

AMENDED AND RESTATED PROMISSORY NOTE

US $5,600,000

March 31, 2007

 

FOR VALUE RECEIVED, Commodore Resources, Inc., a Delaware corporation (“Maker”),
promises to pay to the order of The John Buckman and Jan Hanford Trust
(“Payee”), at the address for Payee set forth in Section 9 or at such address as
the holder of this Promissory Note (this “Note”) may designate from time to time
in writing to Maker, the principal amount of FIVE MILLION SIX HUNDRED THOUSAND
DOLLARS (US$5,600,000.00); provided, that by accepting this Note Payee
acknowledges that the principal amount stated above has been and will be offset
as set forth in Section 6 below such that, as of the date of this Note, the
principal amount outstanding is FIVE MILLION THREE HUNDRED NINETY SIX THOUSAND
FOUR HUNDRED EIGHTY FOUR DOLLARS AND TWENTY FIVE CENTS (US $5,396,484.25).

1.             Interest.  For the period beginning on and including May 12,
2005, and ending on but excluding November 12, 2008 (the “Maturity Date”),
interest on the principal balance hereof shall accrue at the lesser of ten
percent (10%) per annum or the Maximum Lawful Rate (as hereinafter defined);
provided, that if Maker fails to make any payment required pursuant to Section 2
below on or before the due date of such payment (any such payment being referred
to herein as a “Late Payment”), interest on the principal balance outstanding
under this Note for the period beginning on and including May 12, 2007 (the
“Initial Payment Date”), and ending on but excluding the Maturity Date, shall
accrue at the lesser of twelve percent (12%) per annum or the Maximum Lawful
Rate, regardless of whether such Late Payment applies to the payment due on the
Initial Payment Date, the Second Payment Date (as defined in Section 2 below) or
the Maturity Date.  Interest shall be calculated hereunder on the basis of
actual days elapsed and computed as if each calendar year consisted of 365 days.

2.             Payment Schedule.  The outstanding principal balance of this Note
and interest thereon shall be paid as follows:

(a)           a payment in the amount of ONE MILLION DOLLARS ($1,000,000) (the
“Initial Payment Amount”), to be applied to the accrued but unpaid interest on
the Note up to and including May 11, 2007 (the “Initial Payment Date Interest”),
shall be paid by Maker to Payee on the Initial Payment Date; provided, however,
that in the event the Initial Payment Date Interest exceeds the amount of the
Initial Payment Amount, such excess shall thereafter be added to the principal
amount outstanding under the Note (the “First Additional Principal Amount”) and
interest shall begin accruing on such First Additional Principal Amount, at the
appropriate rate set forth in Section 1 above, for the period beginning on and
including the Initial Payment Date, and ending on but excluding the Maturity
Date; provided, further, that in the event the Initial Payment Date Interest is
less than the amount of the Initial Payment Amount, the outstanding principal
amount under the Note on the Initial Payment Date shall be reduced by the amount
by which the Initial Payment Amount exceeds the Initial Payment Date Interest.

(b)           a payment in an amount equal to one-quarter of the outstanding
principal and accrued but unpaid interest on the Note up to and including
February 11, 2008 (the “Second Payment Amount”), to be applied to the accrued
but unpaid interest on the Note


--------------------------------------------------------------------------------


outstanding up to and including February 11, 2008 (the “Second Payment Date
Interest”), shall be paid by Maker to payee on February 12, 2008 (the “Second
Payment Date”); provided, however, that in the event the Second Payment Date
Interest exceeds the amount of the Second Payment Amount, such excess shall
thereafter be added to the principal amount outstanding under the Note (the
“Second Additional Principal Amount”) and interest shall begin accruing on such
Second Additional Principal Amount, at the appropriate rate set forth in Section
1 above, for the period beginning on and including the Second Payment Date, and
ending on but excluding the Maturity Date; provided, further, that in the event
the Second Payment Date Interest is less than the amount of the Second Payment
Amount, the outstanding principal amount under the Note on the Second Payment
Date shall be reduced by the amount by which the Second Payment Amount exceeds
the Second Payment Date Interest.

(c)           a final payment of all principal and accrued but unpaid interest
remaining outstanding on the Note up to but excluding the Maturity Date, to be
paid by Maker to Payee on the Maturity Date.

3.             Prepayment Option.  Maker shall have the right to prepay this
Note in whole or in part at any time without penalty or premium.  The payments
on this Note shall be applied first to accrued but unpaid interest, if any, and
then to principal.

4.             Related Agreements.  This Note is being entered into in
connection with that certain Stock Purchase Agreement, dated as of May 6, 2005
(the “Purchase Agreement”), by and among Maker, Payee, Lyris Technologies, Inc.,
a Delaware corporation (the “Company”), John Buckman, Jan Hanford and J.L.
Halsey Corporation (for certain limited purposes contained therein), pursuant to
which, among other things, Maker is purchasing all of the outstanding capital
stock of the Company from Payee.  This Note and the Purchase Agreement are
collectively referred to herein as the “Transaction Documents.”  Terms having
their initial letters capitalized and not defined herein have the meanings
ascribed to them in the Purchase Agreement.

5.             Subordination.

(a)           Payee (by its acceptance hereof) acknowledges and agrees that the
indebtedness evidenced by this Note is subordinate and subject in right of
payment, priority and collection to any secured indebtedness of Maker (the
“Senior Indebtedness”).  Notwithstanding the immediately preceding sentence,
Payee shall be entitled to receive the payment of principal and interest under
and in strict accordance with the terms and conditions of this Note, provided
that no Event of Default (as defined in the agreements governing the Senior
Indebtedness) has occurred under the agreements governing the Senior
Indebtedness which is continuing or would exist immediately after giving effect
to such payment.  Maker agrees promptly to notify Payee of the occurrence of any
Event of Default upon receipt of notice of the Event of Default from the lender
under the Senior Indebtedness.

(b)           Maker covenants and agrees that it will not incur Senior
Indebtedness that exceeds 3.5 times the trailing twelve month EBITDA of the
Company.  As used in this Note, “EBITDA” means the consolidated earnings of the
Company before interest, taxes, depreciation

2


--------------------------------------------------------------------------------


and amortization, as derived from the Financial Statements; provided, that any
calculation of EBITDA for purposes of this Note shall exclude (without
duplication):  (i) any expenses incurred in connection with the transactions
contemplated by the Purchase Agreement; (ii) any payments (whether in the form
of principal, interest or otherwise) to any provider to the Company of financing
in connection with (A) the consummation of the transactions contemplated by the
Purchase Agreement, (B) any recapitalization or reorganization of the Company,
(C) any merger or acquisition transaction, or (D) providing working capital
following the closing of the transactions contemplated by the Purchase Agreement
(the “Closing”), and any expenses incurred in connection with any of the
foregoing; (iii) any extraordinary expenses and losses; (iv) if, after the
Closing, new accounting, computer or other office information technology
systems, or major changes in any existing information technology systems or
operations, are introduced, the cost of such systems or changes and any expenses
associated therewith; (v) any net losses in respect of asset dispositions other
than sales of inventory in the ordinary course of business; (vi) any charges for
equity-based compensation (including, without limitation, for employee stock
options); and (vii) any Indemnifiable Losses incurred by Purchaser pursuant to
Article 11 of the Purchase Agreement and any indemnification payments received
related thereto.  As used in this Note, “incur” means, with respect to any debt
or other obligation of any Person, to create, issue, incur (by merger,
conversion, exchange or otherwise), extend, assume, guarantee or become liable
in respect of such debt or other obligation or the recording, as required
pursuant to GAAP or otherwise, of any such debt or obligation on the balance
sheet of such Person; provided, however, that a change in GAAP that results in
an obligation of such Person that exists at such time, and is not theretofore
classified as debt, becoming debt shall not be deemed an incurrence of such
debt.

6.             Right of Offset.  Payee (by its acceptance hereof) acknowledges
and agrees that Maker (i) has offset the principal amount outstanding under the
Note by amounts paid on March 30, 2006, October 16, 2006 and January 19, 2007,
pursuant to that certain License Agreement between Digital Impact, Inc. and
Maker dated May 6, 2005 (the “License Agreement”), in the amounts of one hundred
three thousand seven hundred sixty dollars ($103,760), twenty three thousand two
hundred fifty five dollars ($23,255) and seventy-six thousand five hundred
dollars and twenty-five cents ($76,500.25), respectively, and (ii) shall have
the further right at any time and from time to time to set-off any and all
indebtedness owing to Payee then outstanding under this Note against, and reduce
the amount of indebtedness owing to Payee then outstanding under this Note by an
amount equal to ninety four thousand nine hundred fifty three dollars ($94,953),
which amount is acknowledged and agreed to by Payee and Maker as the total to be
paid by the Company through the period ending March 31, 2007, pursuant to the
License Agreement.

7.             Unsecured Note.  Maker and Payee (by its acceptance hereof)
acknowledge and agree that this Note is not secured by any mortgage, lien,
pledge, charge, financing statement, security interests, hypothecation, or other
security device of any type, other than the Guaranty of Payment executed as of
the date hereof by J.L. Halsey Corporation.

8.             Assignment Prohibited.  Payee may not assign its interest in this
Note; provided, however, that Payee may assign its interest in this Note to John
Buckman or Jan Hanford.

9.             Notices.  All notices and other communications required or
permitted hereunder will be in writing and will be deemed to have been duly
given when delivered in person or when

3


--------------------------------------------------------------------------------


dispatched by electronic facsimile transfer or one business day after having
been dispatched by an internationally recognized overnight courier service to
the appropriate person at the address specified below:

 

If to Payee:

c/o John Buckman

 

 

2735 Fulton Street

 

 

Berkeley, California 94705-1031

 

 

 

 

with a copy to:

Higham, McConnell & Dunning LLP

 

 

15 Enterprise, Suite 360

 

 

Aliso Viejo, CA 92656

 

 

Attention:   Curt C. Barwick

 

 

Telecopy No.: 949-900-4403

 

 

 

 

If to Maker:

J. L. Halsey Corporation

 

 

103 Foulk Road, Suite 205-Q

 

 

Wilmington, Delaware 19803

 

 

Attention: Richard A. McDonald

 

 

Telecopy No.:  (978) 945-5992

 

 

 

 

with a copy to:

Vinson & Elkins L.L.P.

 

 

3700 Trammell Crow Center

 

 

2001 Ross Avenue

 

 

Dallas, Texas 75201

 

 

Attention:   Michael D. Wortley

 

 

Telecopy No.:  (214) 999-7732

 

 

 

 

with a copy to:

Lyris Technologies, Inc.

 

 

5858 Horton St., Suite 270

 

 

Emeryville, CA 94608

 

 

Attention: Luis Rivera

 

 

Telecopy No. 510-844-1598

 

or to such other address or addresses as any such Person may from time to time
designate as to itself by like notice to the other party.

10.           Governing Law; Jurisdiction.  This Note shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
the conflicts of laws provisions thereof.  Maker hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of California and the courts of the United States of America
located in Alameda County, State of California for any litigation arising out of
or relating to this Note or the transactions contemplated hereby or any of the
other transactions contemplated hereby (and agrees not to commence any
litigation relating hereto except in such courts), and further agrees that
service of any process, summons, notice or document by U.S. registered mail to
its respective address set forth in Section 9 shall be effective service of
process for any litigation brought against it in any such court.  Maker hereby
irrevocably and

4


--------------------------------------------------------------------------------


unconditionally waives any objection to the laying of venue of any litigation
arising out of this Note or the transactions contemplated hereby or any of the
other transactions contemplated hereby in the courts of the State of California
or the courts of the United States of America located in Alameda County, State
of California and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such litigation brought
in any such court has been brought in an inconvenient forum.  Each of Maker and
Payer hereby irrevocably and unconditionally waives any right it may have to
trial by jury in connection with any litigation arising out of or relating to
this Note, the transactions contemplated hereby or any of the other transactions
contemplated hereby.  Reasonable attorneys’ fees and out-of-pocket costs
incurred by Payee in the event of the initiation of any suit by Payee under or
in connection with this Note shall be paid by Maker if such action is
successful; provided that, if such action is not successful, reasonable
attorneys’ fees and out-of-pocket costs incurred by Maker in connection
therewith shall be paid by Payee.

11.           Compliance with Laws.  It is expressly stipulated and agreed to be
the intent of Maker and Payee to at all times comply with the usury and other
laws applicable to the Transaction Documents and any subsequent revisions,
repeals, or judicial interpretations thereof, to the extent any of the same are
applicable hereto.  If such laws are ever revised, repealed, or judicially
interpreted so as to render usurious any amount called for under the Transaction
Documents, or contracted for, charged, or received with respect to the
indebtedness evidenced by this Note, then it is Maker’s and Payee’s express
intent that all excess amounts theretofore collected by Payee be credited on the
principal balance of this Note (or, if this Note has been paid in full, refunded
to Maker), and the provisions of the Transaction Documents immediately be deemed
reformed and the amounts thereafter collectable hereunder and thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the then applicable law, but so as to permit the recovery of the
fullest amount otherwise called for hereunder and thereunder.  As used herein,
“Maximum Lawful Rate” means the maximum rate (or, if the context so permits or
requires, an amount calculated at such rate) of interest which, at the time in
question would not cause the interest charged on this Note at such time to
exceed the maximum amount which the Payee would be allowed to contract for,
charge, take, reserve, or receive under applicable law (including the “Cost of
Money” limitations pursuant to Section 107.855 of Title 13 of the United States
Code of Federal Regulations) after taking into account, to the extent required
by applicable law, any and all relevant payments or charges under the
Transaction Documents.

12.           Amendment and Restatement.  This Note amends and restates in its
entirety that certain promissory note, dated May 12, 2005, made by Maker to
Payee (the “Original Note”), and such Original Note is hereinafter cancelled and
of no force or effect.

[Remainder of Page Intentionally Left Blank]

5


--------------------------------------------------------------------------------


EXECUTED as of the date first written above.

 

MAKER:

 

 

 

COMMODORE RESOURCES, INC.

 

 

 

 

 

By:

/s/ Richard A. McDonald

 

Name:

 

 

Title:

President

 

S-1


--------------------------------------------------------------------------------